Citation Nr: 1025957	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-37 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
tinea pedis.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for lichen simplex 
chronicus of the Achilles tendons, bilateral lower extremities.

4.  Entitlement to an initial evaluation in excess of 30 percent 
for adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel

 
INTRODUCTION

The appellant had active service from October 1981 to February 
1982, from March 2003 to March 2004, and from October 2004 to 
January 2006.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which reduced the appellant's evaluation for service-
connected tinea pedis from 30 percent to a noncompensable 
evaluation, and an April 2009 rating decision of the Milwaukee 
RO, which granted service connection for adjustment disorder with 
mixed anxiety and depressed mood with an evaluation of 30 
percent, and denied service connection for lichen simplex 
chronicus of the Achilles tendons, bilateral lower extremities, 
and PTSD.  
 
The Board received the appellant's December 2009 substantive 
appeal for entitlement to an initial evaluation in excess of 30 
percent for adjustment disorder with mixed anxiety and depressed 
mood, entitlement to service connection for lichen simplex 
chronicus of the Achilles tendons, bilateral lower extremity, and 
entitlement to service connection for PTSD after the appellant's 
appeal of his claim for entitlement to restoration of a 30 
percent evaluation for tinea pedis was certified to the Board.  
As the December 2009 substantive appeal was received within 60 
days of the November 2009 statement of the case concerning the 
three issues addressed in the April 2009 rating decision, the 
Board has jurisdiction to consider the claims. 


FINDINGS OF FACT

1.  In July 2007, the RO notified the appellant of a proposed 
rating decision to reduce the evaluation for tinea pedis from a 
30 percent schedular evaluation to a noncompensable evaluation 
based on improvement shown in his condition.

2.  A September 2007 rating decision reduced the 30 percent 
schedular evaluation assigned for tinea pedis to a noncompensable 
evaluation, effective January 1, 2008.  

3.  At the time of the reduction, a 30 percent evaluation for the 
appellant's disability had been in effect since January 2006, 
less than five years.

4.  The evidence reflects that the appellant had an improvement 
of his service-connected tinea pedis so as to warrant a reduction 
in the assigned evaluation from 30 percent to noncompensable.

5.  The evidence of record does not demonstrate that the 
appellant has a current diagnosis of PTSD for VA compensation 
purposes.

6.  The evidence of record fails to establish that lichen simplex 
chronicus of the Achilles tendons, bilateral lower extremity, 
initially clinically demonstrated several years after service, is 
etiologically related to active service or to a service connected 
disability.

7.  Throughout the rating period on appeal, the appellant's 
adjustment disorder with mixed anxiety and depressed mood has 
been manifested by occupational and social impairment consistent 
with an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, and the 
evidence of record indicates that the appellant has normal 
speech, no deficits in comprehension, intelligence, or judgment, 
with a Global Assessment of Functioning (GAF) score indicating 
mild to moderate impairment upon VA examination.




CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent evaluation for 
tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 
4.3, 4.6, 4.118, Diagnostic Codes 7813-7806 (2009).

2.  PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2009).

3.  Lichen simplex chronicus of the Achilles tendons, bilateral 
lower extremity, was not incurred in or aggravated by active 
service and was not caused or aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).

4.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for adjustment disorder with mixed anxiety 
and depressed mood have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9440 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

Duty to Notify

Regarding the appellant's claim for restoration of a 30 percent 
evaluation for tinea pedis, there are specific notice 
requirements found in 38 C.F.R. § 3.105 which are applicable to 
reductions of disability ratings and will be discussed below.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

In correspondence dated in October 2008 and March 2009, VA 
informed the appellant of what evidence was required to 
substantiate his service connection claims for PTSD and lichen 
simplex chronicus, respectively.  The letters also informed the 
appellant of his and VA's respective duties for obtaining 
evidence.  The correspondence notified him that a disability 
rating and effective date would be assigned, in the event of 
award of the benefits sought, as required by the Court in 
Dingess/Hartman.  The Board finds the VCAA notice requirements 
have been met in this case.

The appellant is appealing the initial rating assignment as to 
his adjustment disorder disability. Because the April 2009 RO 
decision granted the appellant's claim of entitlement to service 
connection, that claim was substantiated.  His filing of a notice 
of disagreement to the April 2009 initial rating assignment does 
not trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
appellant's appeal as to the initial rating assignment triggers 
VA's obligation to advise the appellant of what is necessary to 
obtain the maximum benefit allowed by the evidence and the law. 
38 U.S.C.A. §§ 5104, 7105 (West 2002).

The November 2009 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," set 
forth the relevant diagnostic codes (DC) for rating hearing loss 
disability (38 C.F.R. § 4.85).  The appellant was thus informed 
of what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above that 
assigned.  Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher evaluation for 
the service-connected disability at issue.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

In regard to the appellant's claim for restoration of a 30 
percent evaluation for tinea pedis, the Board observes that all 
other appropriate due process concerns concerning the appellant's 
restoration of benefits claim have been satisfied.  See 38 C.F.R. 
§ 3.103 (2009).  The appellant has been ably represented by his 
service representative and has declined the option of a personal 
hearing.  The appellant was seen for June 2007 and May 2008 VA 
examinations which were thorough, full and complete, as will be 
discussed further below.  In short, the Board believes that the 
issue was properly developed for appellate purposes.  

The appellant was seen for a VA psychological examination in 
December 2008.  An addendum was added to the December 2008 VA 
examination report in January 2009.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the December 2008 VA examination 
and January 2009 addendum are more than adequate, as they are 
predicated on a full psychological examination of the Veteran and 
a review of his claims file.  They consider all of the pertinent 
evidence of record, to include the appellant's service treatment 
records.  The December 2008 examination report provided findings 
provided supporting rationale for opinions as to disability 
etiology.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  
Concerning the appellant's claim for a higher initial evaluation 
for adjustment disorder, where the evidence of record does not 
reflect the current state of the appellant's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  The appellant has 
not reported receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment mentioned 
above, records of which are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The December 2008 
VA examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate upon 
which to base a decision.  The Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues of adjustment disorder and PTSD.  38 C.F.R. 
§ 3.159(c) (4).

The appellant was seen for an examination in March 2009 
concerning his claim for service connection for lichen simplex 
chronicus of the Achilles tendons, bilateral lower extremity.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  When VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr, 21 Vet. App. at 312.  The March 2009 VA examiner 
elicited information concerning the appellant's military service.  
The opinion considered the pertinent evidence of record, and 
included a specific reference to the appellant's service 
treatment records.  The March 2009 VA examiner stated that, as 
far as providing an opinion of etiology, "I am unable to provide 
an opinion as to whether this first occurred in the military 
without resorting  to pure speculation."  As the examiner 
explained the basis for being unable to render the requested 
opinion without resort to mere speculation (there was no 
objective evidence that the appellant had lichen simplex 
chronicus until May 2008), the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c)(4); Jones v. Shinseki, 23 Vet. App. 382 (2010).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II.  Tinea Pedis Rating Reduction

A.  Applicable Law

In considering the propriety of a reduction, the Board must focus 
on the evidence available to the RO at the time the reduction was 
effectuated.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  In the context of a rating reduction 
case, it must be shown by a preponderance of the evidence that 
the reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 
421 (1993), Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

As noted above, the provisions of 38 C.F.R. § 3.105 apply to 
reductions; 38 C.F.R. § 3.105(e) states that, when a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease in payment 
of compensation benefits being made, a rating proposing reduction 
will be prepared setting forth all material facts and reasons.  
The beneficiary will be notified and furnished detailed reasons 
therefore and given 60 days for presentation of additional 
evidence to show that compensation payments should be continued 
at the current level.  If additional evidence is not received 
within that period, a final rating action will be taken and the 
award will be reduced effective the last day of the month in 
which a 60-day period from the date of notice to the beneficiary 
of the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he has 
a right to a predetermination hearing provided that a request for 
such a hearing is received by VA within 30 days from the date of 
the notice.  The procedural framework and safeguards set forth in 
38 C.F.R. § 3.105 governing rating reductions are required to be 
followed by VA before it issues any final rating reduction.  See 
Brown v. Brown, 5 Vet. App. 413, 418 (1993).

B.  Analysis

For the reasons detailed below, the Board concludes that the 
reduction in the assigned disability evaluation for the 
appellant's tinea pedis from 30 percent to a noncompensable 
evaluation was done in a procedurally correct manner, and that 
the evidence does not demonstrate that a continuation of the 30 
percent rating is appropriate.

In the present case, the RO procedurally complied with 38 C.F.R. 
§ 3.105 regarding the manner in which appellant was given notice 
of the proposed rating reduction and the implementation of that 
reduction.  A letter from the RO to the appellant, dated in July 
2007, notified the appellant of the proposed reduction in his 
disability rating for his service-connected tinea pedis based on 
an improvement of his condition.  The letter included a copy of 
the July 2007 proposed rating decision, and informed the 
appellant that he could submit additional evidence to show that 
the compensation payments should be continued at the then-current 
levels and that if no additional evidence was received within 60 
days, his disability evaluation would be reduced.  Furthermore, 
the appellant was advised of his right to request a personal 
hearing "to present evidence or argument on any important point 
in your claim."  The appellant did not request a hearing, and 
the record indicates that he did not submit additional evidence.  
Based on the foregoing, the Board finds that the appropriate due 
process requirements were correctly followed by the RO.

The rating stabilization procedural safeguards set forth in 38 
C.F.R. § 3.344(a) and (b) (2009) are not applicable in the 
instant case because they only apply to ratings which have been 
in effect for long periods at a sustained level (five years or 
more).  See Lehman v. Derwinski, 1 Vet. App. 339 Vet. App. 339 
(1991); Smith v. Brown, 5 Vet. App. 335 (1993).  VA regulations 
provide that, with respect to other disabilities that are likely 
to improve, namely those for which evaluations have been in 
effect for less than five years, an adequate re-examination that 
discloses improvement in the condition will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).  The Board finds that actions 
taken by the RO throughout the reduction process culminating with 
the final reduction in the September 2007 rating decision 
demonstrate that 38 C.F.R. § 3.344 was given proper prior 
consideration.

The appellant was awarded service connection for tinea pedis and 
assigned a 30 percent disability rating, effective January 17, 
2006, the day following the date of separation from service as 
his claims were received within one year of that date.  (See 
August 2006 rating decision).  A July 2007 rating decision 
proposed a reduction of the tinea pedis disability rating from 30 
percent to a noncompensable evaluation.  A September 2007 rating 
decision issued a final reduction of the tinea pedis disability 
rating from 30 percent to noncompensable, effective January 1, 
2008.  Therefore, the appellant's 30 percent disability rating 
for tinea pedis was not in effect for five years when it was 
reduced to noncompensable.  As such, any re-examination 
disclosing improvement in the appellant's service-connected 
disability would warrant a rating reduction.  38 C.F.R. § 
3.344(c).  However, in any rating reduction case, not only must 
it be determined that an improvement in disability has actually 
occurred, but also that that the improvement in disability 
actually reflects an improvement in the appellant's ability to 
function under the ordinary conditions of life and work.  See 
Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must 
review the entire history of the veteran's disability, ascertain 
whether the evidence reflects an actual change in the disability, 
and ascertain whether the examination reports reflecting such 
change are based upon thorough examinations).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2009).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  The basis of 
disability evaluations is the ability of the body as a whole, or 
of the psyche, or of a system or organ of the body to function 
under the ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. § 4.10 
(2009).

The appellant's service-connected tinea pedis is rated under the 
criteria contained in 38 C.F.R. § 4.118, Diagnostic Codes 7813-
7806.  Diagnostic Code 7813 provides rating criteria for 
dermatophytosis and provides that the disability is to be rated 
based on disfigurement of the head, face or neck, scars or 
dermatitis, depending upon the predominant disability.  As the 
appellant's tinea pedis affects his feet, it therefore does not 
involve his head, face or neck.  As there is no permanent scar or 
disfigurement, the Board finds that dermatitis is the most 
predominant disability and the tinea pedis will be rated using 
the criteria for rating dermatitis or eczema as contained in 
Diagnostic Code 7806.

Diagnostic Code 7806 sets forth the criteria for dermatitis and 
eczema and provides that a noncompensable disability rating is 
assigned when there is less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  
Assignment of a 10 percent rating is warranted when there is at 
least 5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  Assignment of a 30 percent rating is warranted when 20 
to 40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total duration of 
six weeks or more, but not constantly, during the past 12-month 
period.  Assignment of a 60 percent evaluation is warranted when 
more than 40 percent of the entire body or more than 40 percent 
of exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive are required during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

After careful review of the record, the Board concludes that 
improvement of the service-connected tinea pedis was shown at the 
time of the proposed rating reduction in July 2007.  The 30 
percent evaluation was initially assigned to the service-
connected tinea pedis upon the findings of a May 2006 VA 
examination.  The May 2006 VA examination report indicated that 
the appellant took Lamisil pills for on and off tinea cruris on 
his right foot.  The VA examiner noted that the skin condition 
completely cleared after the appellant took the Lamisil pills.  
As noted above, an evaluation of 30 percent is assigned whenever 
there is a skin condition involving 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

The evidence of record indicates that the service-connected tinea 
pedis had improved at the time of the proposed reduction, and re-
examination in June 2007 reflected such improvement.  The June 
2007 VA examiner found that the appellant did not have any skin 
condition of the foot and that the tinea pedis had resolved 
without residual deficits.  The appellant reported to the VA 
examiner that he took Lamisil daily in service and continued to 
take the medication for 4 to 6 months, including after discharge.  
About one to two months after his discharge from service, he 
began noticing a significant improvement in the tinea pedis and 
it completely resolved within one to two months from discharge.  
At the May 2006 VA examination he had no complaints or symptoms 
in his right foot.  The appellant has never had any issues with 
his left foot.  The appellant reported currently taking no 
treatment for skin disorders.  He took Lamisil daily for a total 
of 6 months.  The June 2007 VA examination report reflects that 
the appellant had normal skin tissue without evidence of lesions, 
scars, erythema, or rash.  The skin was of normal color and 
texture, and it did not appear that there was any scale.  
Examination between the toes did not reveal any abnormalities.  
The VA examiner noted that examination of the elbows, shins, and 
knees did not show any evidence of abnormal skin tissue.  

The Board finds that the June 2007 VA re-examination report was 
full and complete.  The VA examiner interviewed and evaluated the 
appellant.  The VA examiner noted that he reviewed the claims 
folder and cited the appellant's previous VA examination in May 
2006.  Although the June 2007 VA examiner only evaluated the 
appellant's right foot, he noted that the appellant reported 
never having had any issues with his left foot.  The May 2006 VA 
examination report also notes that the appellant had tinea pedis 
on his right foot only.  The May 2006 VA examiner reviewed the 
claims folder, interviewed the appellant, and conducted a 
physical examination.  Thus, the Board finds the June 2007 VA 
examination was as full and complete as the May 2006 VA 
examination.

After reviewing the evidence the RO considered at the time of the 
rating decision which reduced the tinea pedis evaluation, the 
Board finds the June 2007 VA examination demonstrated improvement 
in the appellant's service-connected tinea pedis.  In comparison 
to the May 2006 VA examination, the appellant did not report 
taking any treatment for the condition during the past 12-month 
period.  In addition, the June 2007 VA examiner noted there were 
no findings of any condition of the foot and that the tinea pedis 
had resolved without residual deficits.   

In sum, based on the evidence of record at the time of the rating 
reduction decision, the Board finds that a preponderance of the 
evidence establishes that the appellant's tinea pedis was 
appropriately rated as noncompensable, and that the reduction 
from the previously assigned 30 percent rating by the RO was 
warranted and supported by the evidence of record.  See Brown, 5 
Vet. App. at 421, Kitchens, 7 Vet. App. at 325.  The appellant 
was afforded a full and complete evaluation of the tinea pedis in 
the June 2007 VA examination.  In the September 2007 rating 
decision, the RO considered the June 2007 VA examination, which 
indicated the appellant's tinea pedis had improved.  The 
appellant did not report taking any treatment for the skin 
condition during the past 12 month period and there was no 
evidence of a skin condition of the foot at the time of the June 
2007 VA examination.  The Board concludes that the reduction of 
the 30 percent rating for the service-connected tinea pedis to 
noncompensable, effective January 1, 2008, was proper.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in- service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

"Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

B.  PTSD

The appellant contends that he has PTSD as a result of service.  
For the reasons that follow, the Board concludes that service 
connection is not warranted. 

Service connection for PTSD in particular requires: (1) medical 
evidence diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Medical Disorders (4th ed. 1994) (DSM-IV), (2) credible 
supporting evidence that the claimed in- service stressors 
actually occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed in-
service stressor(s).  See 38 C.F.R. § 1154(b); 38 C.F.R. §§ 
3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at the 
time of the award of service connection).  In this case, other 
than the appellant's assertions, the record contains no evidence 
of a diagnosis of PTSD within the criteria of DSM-IV at any time 
during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 
319 (2007) (holding that a current disability exists if the 
diagnosed disability is present at the time the claim is filed or 
during the pendency of the claim).  Without a current showing of 
PTSD, service connection is not warranted in this matter.

There is no evidence of a diagnosis of PTSD in the appellant's 
service treatment records, separation examination reports, or any 
of his post-service medical records.  A December 2005 medical 
examination report upon demobilization indicates the appellant 
had no psychiatric abnormalities.  In a December 2005 report of 
medical history upon separation from active service, the 
appellant denied having been evaluated or treated for a mental 
condition, having received counseling of any type, having 
depression or excess worry, and having nervous trouble of any 
sort.    

The appellant was seen for a VA psychological examination in 
December 2008.  The VA examiner noted that the appellant was 
awarded a Combat Action Badge during his most recent deployment.  
However, the VA examiner found the appellant did not meet the 
criteria for a DSM-IV diagnosis of PTSD.  Specifically, he noted 
that the appellant did not describe any experiences in which he 
responded with intense fear, helplessness, or horror.  The 
appellant did not report any dreams, flashbacks, or intrusive 
thoughts about the ambush experience for which he received the 
Combat Action Badge.  The appellant had symptoms of increased 
arousal, but did not meet other criteria for PTSD.  The December 
2008 VA examiner diagnosed the appellant with adjustment disorder 
with mixed anxiety and depressed mood.  There is also no 
diagnosis of PTSD in any of the appellant's VA treatment records.  
An October 2006 screen for PTSD was negative.  An April 2007 VA 
treatment record notes the appellant did not have PTSD.

The appellant has asserted that he has PTSD as a result of 
service.  Although the appellant is competent to testify as to 
his in-service experiences and symptoms, where the determinative 
issue involves a question of medicine or science, only 
individuals possessing specialized medical training and knowledge 
are competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The appellant is competent to comment on 
his symptoms, but not the cause.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant has not been 
shown to possess the requisite skills necessary to be capable of 
making medical conclusions.  Thus, the appellant's assertion that 
he has PTSD is less probative than the December 2008 VA 
examiner's opinion that the appellant does not meet the criteria 
or a DSM-IV diagnosis of PTSD.  Espiritu, 2 Vet. App. at 494-95.
   
To prevail on the issue of service connection, there must be 
medical evidence of a current disability of PTSD.  See Brammer, 
supra.  The Board finds the record contains no evidence of a 
diagnosis of PTSD at any time during the appeal period.  Without 
a current showing of PTSD, service connection is not warranted in 
this matter.  As the preponderance of the evidence is against the 
claim for service connection for PTSD the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Lichen Simplex Chronicus of the Achilles tendons, bilateral 
lower extremity

The appellant contends that he has lichen simplex chronicus of 
the Achilles tendons, bilateral lower extremity, as a result of 
service.  For the reasons that follow, the Board concludes that 
service connection is not warranted.

The May 2008 VA examination report reflects that the appellant 
had lichen simplex chronicus of his Achilles tendons bilaterally.  
A March 2009 VA examination report also reflects a diagnosis of 
lichen simplex chronicus.  Therefore, the Board finds that the 
first element of a service connection claim, that of a current 
disability, has been satisfied for lichen simplex chronicus.

The appellant claimed that lichen simplex chronicus first 
occurred during service during his period of active duty from 
December 2004 to December 2005.  The appellant underwent a 
physical examination in March 2003.  The March 2003 report 
indicated his skin was normal and his left foot had a scar from 
removal of a Morton's neuroma.  The appellant's previous medical 
examination reports from April 1981, November 1984, June 1988, 
December 1991, January 1996, and March 2003 also did not indicate 
the appellant had any skin conditions.  

A January 2005 service treatment record indicates the appellant 
was treated for crusted, exfoliating, erythematous patches of 
skin on the medial aspect of the right foot, with cracking and 
maceration between toes.  The January 2005 service treatment 
record indicates a diagnosis of dermatophytosis tinea pedis.  The 
appellant was prescribed Monistat.  A March 2005 service 
treatment record indicates the appellant was still taking 
Monistat for the dermatophytosis tinea pedis.  A July 2005 
service treatment record indicates the appellant's tinea pedis, 
described as a right foot fungus, had recently returned.  He was 
prescribed Tinactin, a powder.  An August 2005 service treatment 
record reflects that the appellant still had a right foot fungus, 
and that the foot powder did not work.  The record notes that the 
appellant had a pruritic patch on his right foot for the past 
nine months, and described the appellant's right foot as having 
an area of erythema and scaling on the lateral aspect.  
Significantly, none of the appellant's service treatment records 
indicate the appellant had a diagnosis of lichen simplex 
chronicus over his Achilles tendons.

The appellant's December 2005 report of medical examination upon 
demobilization reflects that the appellant's skin, feet and lower 
extremities were normal.  In his December 2005 report of medical 
history, the appellant denied having any skin diseases or foot 
trouble  He noted having foot surgery in June 2002.  The December 
2005 examination report and report of medical history do not 
indicate the appellant had lichen simplex chronicus or any skin 
condition on his Achilles tendons.

The first medical evidence of record concerning lichen simplex 
chronicus is the May 2008 VA examination report.  The appellant 
told the VA examiner that he had a rash on his Achilles tendons 
bilaterally.  The May 2008 VA examiner noted that the appellant 
had crusting of the Achilles tendons bilaterally that was 
continuously itching.  The condition involved less than 1 percent 
of the total body, and 0 percent of exposed skin.  The VA 
examiner noted that the condition on the Achilles tendons had 
never been treated.  The May 2008 VA examination report reflects 
that according to the appellant's history, the condition of his 
Achilles tendons first occurred in service and had bothered him 
intermittently.

The appellant was seen for a VA examination in March 2009 to 
evaluate whether the lichen simplex chronicus was related to 
service.  The examiner stated that she was unable to provide an 
opinion as to whether the condition first occurred in the 
military without resorting to pure speculation.  She reviewed the 
appellant's service and post-service medical records and noted 
there was no mention of a rash suggestive of lichen simple 
chronicus or finding of the condition until the May 2008 VA 
examination.  The examiner could not find any objective support 
for the appellant's report that the condition began in service.  
The examiner opined that lichen simplex chronicus was not due to 
nor aggravated by his service-connected tinea pedia as the two 
conditions are separate, and he did not have tinea pedis over the 
Achilles tendon.      

In a December 2008 claim, the appellant stated that the rash he 
suffered from while on active duty was not only between his toes, 
but also on the soles of his feet and his Achilles area.  
Although the appellant is competent to testify as to his in-
service experiences and symptoms, where the determinative issue 
involves a question of medicine or science, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu.  The appellant 
has not been shown to possess the requisite skills necessary to 
be capable of making medical conclusions.  He is competent to 
comment on his symptoms, but not the cause.  See Jandreau.  
Although the appellant has reported that he observed a rash on 
his Achilles area, as a lay person, he is not competent to 
identify whether the rash was from tinea pedis or lichen simplex 
chronicus.  As the appellant is not competent to report make a 
medical conclusion, the Board finds his statement is less 
persuasive than other evidence of record, including his service 
treatment records.  The appellant's service treatment records did 
not indicate he had a rash on his Achilles tendon area, despite 
repeated treatment for tinea pedis.  The service treatment 
records indicate the appellant only had tinea pedis on his right 
foot, not in the Achilles tendon area of either foot.  Therefore, 
his contentions are also not supported by the contemporaneous 
evidence of record.

The appellant has also asserted that he has had lichen simplex 
chronicus of the bilateral Achilles tendons since service.  While 
he is competent to report that he has had a skin rash since 
service, as a lay person, he is not competent to report that he 
has had lichen simplex chronicus since service.  Jandreau, 492 
F.3d at 1377.  Additionally, the Board finds that the appellant's 
claim that he has had a rash on his Achilles tendons since 
service is less than credible.  His claim is not supported by the 
contemporaneous evidence of record.  The Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  It is further 
noted that self interest may play a role in the more recent 
statements.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  There is no evidence the appellant had a rash on his 
Achilles tendons area in his service treatment records or VA 
treatment records until the May 2008 VA examination.  Therefore, 
the Board finds that a preponderance of the evidence of record 
does not support the appellant's contention that he has had 
lichen simplex chronicus of the bilateral Achilles tendons since 
service.

The probative evidence is against a finding that the appellant's 
lichen simplex chronicus of the bilateral Achilles tendons is 
related to service.  The appellant's service treatment records do 
not indicate the appellant was treated for a rash on his Achilles 
tendon area.  The service treatment records only show treatment 
for tinea pedis, which the March 2008 VA examiner opined was not 
related to lichen simplex chronicus, as the two conditions are 
separate.  The December 2005 examination report and report of 
medical history upon the appellant's demobilization do not 
indicate the appellant had any skin conditions.  There is no 
reference to lichen simplex chronicus or a rash on the Achilles 
tendon area until the May 2008 VA examination, more than two 
years after discharge from active duty.  Although the appellant 
has asserted continuity of lichen simplex chronicus since 
service, as a lay person, the appellant is not competent to opine 
as to whether he had lichen simplex chronicus since service.  
Additionally, the Board finds the appellant's statements are not 
supported by contemporaneous service treatment records or VA 
treatment records.  The March 2009 VA examiner noted there was no 
objective evidence of record indicating the appellant has lichen 
simplex chronicus in service.  There is no competent medical 
evidence of record linking the appellant's lichen simplex 
chronicus to service.  

Therefore, the Board concludes that a preponderance of the 
evidence is against a finding that the appellant has lichen 
simplex chronicus of the bilateral Achilles tendons as a result 
of service.  As the preponderance of the evidence is against the 
claim for service connection for lichen simplex chronicus, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert.

IV. Increased Initial Evaluation

A.  Applicable Law

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 4.1 (2009).  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the appellant.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  This appeal originates from a rating 
decision that granted service connection and assigned the initial 
evaluation.  Accordingly, "staged" ratings may be assigned, if 
warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As will be explained below, the appellant's adjustment 
disorder with mixed anxiety and depressed mood has been 
consistent throughout the rating period on appeal, and, 
therefore, staged ratings are inapplicable.

The appellant was awarded service connection and granted a 30 
percent evaluation for adjustment disorder with mixed anxiety and 
depressed mood, effective October 17, 2008, by the April 2009 
rating decision.  Throughout the rating period on appeal, the 
appellant is assigned a 30 percent evaluation pursuant to 
Diagnostic Code 9440 for chronic adjustment disorder.  38 C.F.R. 
§ 4.130 (2009).  Under Diagnostic Code 9440, a 30 percent 
evaluation is warranted where the evidence demonstrates 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

In order to achieve the next-higher 50 percent rating under 
Diagnostic Code 9440, the evidence must show occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

Global Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  A 
GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in social, 
occupational, or school functioning.  A GAF score of 31 to 40 
indicates the examinee has some impairment in reality testing or 
communication or major impairment in several areas, such as work 
or school.  A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment in communication or 
judgment, or is unable to function in almost all areas of life.  
See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-47 (1994). 

B.  Analysis - Adjustment Disorder with Mixed Anxiety and 
Depressed Mood

The appellant claims that he is entitled to an initial evaluation 
in excess of 30 percent for chronic adjustment disorder with 
mixed anxiety and depressed mood.  
The Board has reviewed the evidence of record and finds that it 
does not support an evaluation in excess of the 30 percent rating 
currently assigned.  

The evidence fails to reveal communication difficulties.  The 
December 2008 VA examiner noted the appellant did not have any 
impairment in thought processes or communication.  Eye contact 
was adequate.  The December 2008 VA examination report reflects 
that the appellant presents as calm and reserved.

With regard to panic attacks, the December 2008 VA examination 
report does not reflect a history of panic attacks.  The 
appellant's VA treatment records from May 2008 to November 2008, 
and from January 2009 to April 2009, do not indicate that the 
appellant reported having panic attacks.  The December 2008 VA 
examiner noted the appellant reported that he often felt anxious, 
experienced tension, and had difficulty controlling worrying.  

Regarding comprehension skills, there is no evidence of any 
difficulty in understanding complex commands.  The December 2008 
VA examination report indicates the appellant did not have any 
impairment in his thought processes.  With respect to memory, the 
December 2008 VA examination report indicates the appellant 
reported having poor concentration.  However, he did not describe 
an inability to recall specific experiences in Kuwait.  In a 
November 2008 evaluation, the appellant reported poor 
concentration as being present "several days" a week.  The 
December 2008 VA examination report reflects that there was no 
evidence of delusions or hallucinations.  The report also 
indicates the appellant denied having any suicidal or homicidal 
thoughts.  He did not report any obsessive or ritualistic 
behaviors interfering with routine activities, but did describe 
some perfectionistic tendencies.  The appellant told the December 
2008 VA examiner that he had increase irritability.  Although the 
appellant initially reported having sleep difficulty when 
returning from Kuwait, he told the December 2008 VA examiner that 
it was better.  

The appellant was not working at the time of the December 2008 VA 
examination.  He reported that he was laid off in January 2008, 
but that it was not due to performance difficulties or missed 
work.  He told the VA examiner that the layoffs were company wide 
and affected several electricians.  He noted that prior to being 
laid off he was not having difficulty doing his work.  He also 
reported that he enjoyed going to work and he was able to work 
without significant impairment from his anxiety.  Since then, he 
had performed various side jobs and was actively looking for 
work.  The December 2008 VA examiner indicated that it was best 
estimated that the appellant's symptoms were mild and might 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  The VA examiner 
noted that the appellant had more impairment on social and 
interpersonal functioning than employment.  An April 2009 VA 
treatment record indicates the appellant had a job scheduled to 
last until August or so with a fire department, which he was 
enjoying.  

The November 2008 VA treatment record indicates the appellant 
reported that he had less interest in sports and socializing and 
increased anxiety.  He noted that his mood was maintaining, but 
he had low motivation.  The December 2008 VA examination report 
reflects that the appellant reported having friends and enjoying 
activities.  He did not report any avoidance of activities, 
places, or people or an inability to recall aspects of 
experiences.  He stated that he was still in touch with people he 
served with and was able to talk about his experiences.  The 
appellant is currently married, has been divorced once, has 
friends, and has a relationship with his adult daughter.  He 
enjoys softball, golf, fishing and hunting.  The December 2008 VA 
examiner noted the appellant overall described average 
psychosocial functioning, with mild impact reported by anxiety 
and depression symptoms, primarily on his marital relationship.  
April 2009 and January 2009 VA treatment records indicated the 
appellant was doing more socializing.  He also reported that he 
and his wife had marital issues.

The appellant reported feeling down and depressed during the 
December 2008 VA examination.  The VA examination report notes 
that when asked to rate his mood on a 0 to 10 scale with 0 being 
no depression and 10 being the most severe, the appellant 
estimated his mood was "somewhere in the middle, probably."  He 
reported irritability, poor concentration, some hypervigilance, 
and that he tends to be jumpy with noises.  The April 2009 VA 
treatment record indicated the appellant reported having 
increased anxiety and some hypervigilance.  The January 2009 VA 
treatment record reflects that the appellant reported that his 
mood had improved over the past months.    

As discussed above, the overall weight of the evidence fails to 
reveal a disability picture more nearly approximated by the next-
higher 50 percent evaluation for adjustment disorder under 
Diagnostic Code 9440, at any time during the rating period on 
appeal.  The appellant had a GAF score of 61 assigned upon VA 
examination in December 2008.  The November 2008 VA treatment 
record reflects that the appellant had a GAF of 58.  The January 
2009 VA treatment record indicated the appellant had a GAF score 
of 60.  

As noted above, a GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  A 
GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A 50 percent evaluation requires occupation 
and social impairment with reduced reliability and productivity 
and difficulty in establishing and maintaining effective work and 
social relationships.  In contrast, a 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.  38 C.F.R. § 4.130, Diagnostic 
Code 9440.  The GAF scores indicate that the appellant has mild 
or at most moderate symptoms or difficulty in social, 
occupational, or school functioning.  Therefore, the Board finds 
that the above reported GAF scores support no more than the 
currently assigned 30 percent evaluation.  

Based on the foregoing, the Board concludes that the appellant's 
disability picture does not most nearly approximate the next-
higher 50 percent rating under Diagnostic Code 9440.  The Board 
finds that the appellant's adjustment disorder symptoms are 
already contemplated by the appellant's 30 percent rating.  The 
record demonstrates that the appellant has occupational and 
social impairment consistent with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood and 
anxiety, which are contemplated by the 30 percent rating.  The 
appellant's GAF Scores are consistent with a rating of 30 
percent.  The December 2008 VA examiner found the appellant's 
adjustment disorder symptoms were mild, and did not preclude 
employment.  Additionally, the December 2008 VA examination 
report indicated that the appellant's adjustment disorder 
symptoms did not impact his social functioning, and the appellant 
reported enjoying activities such as softball, golf, fishing and 
hunting.  Further, the appellant's speech was normal, and he did 
not have comprehension or memory problems, or panic attacks.  
Therefore, the Board finds the appellant's adjustment disorder 
symptoms do not more closely approximate the criteria for a 50 
percent rating, which requires occupational and social impairment 
with reduced reliability and productivity.  

The Board finds that the evidence of record regarding the 
increased rating claim does not show distinct time periods 
exhibiting symptoms warranting staged evaluations.  Fenderson, 12 
Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

Finally, the Board has also considered whether a referral for an 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447 
(2009), in which the Court held that a claim for a total 
disability rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is raised by 
the record.  Although the appellant was unemployed for part of 
the period on appeal, the Board finds that a claim for TDIU is 
not raised by the record as the evidence of record fails to show 
the appellant is unemployable.  The most recent VA treatment 
record from April 2009 indicates the appellant is currently 
employed and the appellant has not contended that he was 
unemployed as a result of his service-connected adjustment 
disorder disability.  

The schedular evaluation for the appellant's adjustment disorder 
disability is not inadequate.  The appellant has not reported 
significant treatment, hospitalization or symptoms unaccounted 
for by the ratings schedule.  Although the December 2008 VA 
examination report indicated the appellant was currently 
unemployed, there was no evidence his adjustment disorder had 
interfered with his employment more than contemplated by the 30 
percent rating, which provides for an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  As a result, it does not appear that the 
appellant has an "exceptional or unusual" disability status.  
He does not have any symptoms from his service-connected disorder 
that are unusual or are different from those contemplated by the 
schedular criteria.  Therefore, the available schedular 
evaluations for that service-connected disability are adequate.  
Referral for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, 22 Vet. App. at 115.  As such, 
the Board finds that the preponderance of the evidence is against 
the appellant's claim for an initial evaluation in excess of 30 
percent.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to restoration of a 30 percent evaluation for tinea 
pedis is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for lichen simplex chronicus of 
the Achilles tendons, bilateral lower extremity, is denied.

Entitlement to an initial evaluation in excess of 30 percent for 
adjustment disorder with mixed anxiety and depressed mood is 
denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


